DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on -10/30/2020 and 03/07/2022- are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Independent claim 17 is objected because claim 17 is presented as the duplication of claim 1. As the dependent claims18-120, depend on the objected independent claim 17, claims 18-20 are also objected. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 17-18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Orsini (US20150096351A1)
Regarding claim 1, Orsini teaches A self-testing duct environment detector system (para [0015] Referring to FIGS. 1 and 2, the duct detector 10, para [0030] Alternatively or additionally, it is contemplated that the airflow test may be initiated automatically, such as by software residing in the fire panel 52, according to a predetermined schedule), comprising: a first portion to be mounted outside of a duct(from fig 1, para [0024] Examiner views the two arrows (2) pointing outside the duct as the detector system 10 being attached or mounted outside of the duct), the first portion having a detector housing with a space therein (para [0015]The main housing 14 may be a hollow body that houses the detector assembly 20 and the control circuitry 22), the space having a detector with a sensing chamber (para [0015-16] Referring to FIG. 2, the detector assembly 20 may be mounted to a wall of the main housing 14 intermediate the inlet conduit 16 and the exhaust conduit 18, and may include an assembly housing 28, a filter screen 30, a detector chamber 32)and a self-testing sensing apparatus therein, wherein the self-testing sensing apparatus determines whether a rate of airflow through the sensing chamber is above a threshold rate (para [0021] The duct detector 10 may further include an airflow sensor 48 mounted within the detector chamber 32. As will be described in greater detail below, the airflow sensor 48 may be used to periodically measure airflow in the detector chamber 32. Abstract: A method for testing airflow in the duct detector may be performed by measuring airflow in the detector assembly, generating a signal that corresponds to the measured airflow in the detector assembly, and determining whether the generated signal exceeds a predetermined threshold signal level); and 
a second portion and third portion each configured to extend into the duct, wherein the second portion has at least one inlet aperture formed therein (para [0015] A series of apertures 24 can be provided in the inlet conduit 16 for allowing air to flow into the inlet conduit 16. ) Examiner views the parts 16 and 24 in fig. 1 as the second portion inletting the air from duct into the detection housing 14. and wherein the third portion has at least on outlet aperture therein (para [0015] The exhaust conduit 18 may be similar to the inlet conduit 16 and may be an elongated tubular member that extends from an aperture 25 in the main housing 14) Examiner views the parts 26 and 18 as the third portion out letting the air from the detection housing into the duct.
Regarding claim 2, Orsini teaches The self-testing duct environment detector system of claim 1, wherein second portion is a tube having an interior space therein and is connected to the first portion such that air can pass from the interior space of the second portion into the space within the detector housing (para [0015] A series of apertures 24 can be provided in the inlet conduit 16 for allowing air to flow into the inlet conduit 16. ) Examiner views the parts 16 and 24 in fig. 1 as the second portion forming a tube inside the duct inletting the air from duct into the detection housing 14).
Regarding claim 3, Orsini teaches The self-testing duct environment detector system of claim 1, wherein the second portion has a plurality of inlet apertures formed in a side surface thereof that allow air to pass from an interior space within the duct into the second portion ((para [0015] A series of apertures 24 can be provided in the inlet conduit 16 for allowing air to flow into the inlet conduit 16).
Regarding claim 4, Orsini teaches The self-testing duct environment detector system of claim 1, wherein third portion is a tube having an interior space and is connected to the first portion such that air can pass from the space within the detector housing into the interior space of the third portion (para [0015] The exhaust conduit 18 may be similar to the inlet conduit 16 and may be an elongated tubular member that extends from an aperture 25 in the main housing 14) Examiner views the parts 26 and 18 as the third portion out letting the air from the detection housing into the interior space of 18 or into the duct.
Regarding claim 6, Orsini teaches The self-testing duct environment detector system of claim 1, wherein the detector of the self-testing sensing apparatus includes a light source and a sensor that detects light from the light source (para [0018] The light emitter 34 and light detector 36 may be mounted within the detector chamber 32, and in one embodiment they are embedded within the assembly housing 28, in an opposing relationship (i.e. on opposite lateral sides of the detector chamber 32). In one embodiment the light emitter 34 and light detector 36 may emit and detect infrared (IR) light, respectively).
Regarding claim 7, Orsini teaches The self-testing duct environment detector system of claim 1, wherein the detector of the self-testing sensing apparatus includes a thermistor (para [0021] In one embodiment, the airflow sensor 48 may be a hot wire anemometer. However, it is contemplated that any other type of airflow sensing device, including, but not limited to, thermistors…).
Regarding claim 8, Orsini teaches A method for self-testing duct environment detector system, comprising: initiating a self-test protocol (para [0030]  Alternatively or additionally, it is contemplated that the airflow test may be initiated automatically, such as by software residing in the fire panel 52, according to a predetermined schedule.) for a self-testing duct environment detector system to determine whether a flow rate of air through a detector housing is above a threshold (Abstract: A method for testing airflow in the duct detector may be performed by measuring airflow in the detector assembly, generating a signal that corresponds to the measured airflow in the detector assembly, and determining whether the generated signal exceeds a predetermined threshold signal level) and wherein, the self-testing duct environment detector system includes: a first portion to be mounted outside of a duct (from fig 1 Examiner views the two arrows (2) pointing outside the duct as the detector system 10 being attached or mounted outside of the duct), the first portion having a detector housing with a space therein (para [0015]The main housing 14 may be a hollow body that houses the detector assembly 20 and the control circuitry 22), the space having a detector with a sensing chamber  (para [0015-16] Referring to FIG. 2, the detector assembly 20 may be mounted to a wall of the main housing 14 intermediate the inlet conduit 16 and the exhaust conduit 18, and may include an assembly housing 28, a filter screen 30, a detector chamber 32)and a self-testing sensing apparatus therein; and 
a second portion and third portion each configured to extend into the duct, wherein the second portion has at least one inlet aperture formed therein (para [0015] A series of apertures 24 can be provided in the inlet conduit 16 for allowing air to flow into the inlet conduit 16.) Examiner views the parts 16 and 24 in fig. 1 as the second portion in letting the air from duct into the detection housing 14. and wherein the third portion has at least on outlet aperture therein (para [0015] The exhaust conduit 18 may be similar to the inlet conduit 16 and may be an elongated tubular member that extends from an aperture 25 in the main housing 14) Examiner views the parts 26 and 18 as the third portion out letting the air from the detection housing into the duct.
Regarding claim 9, Orsini teaches The method of claim 8, wherein the method includes measuring a first pressure on a first end of the space within the detector housing and measuring a second pressure on a second end of the space within the detector housing (para [004] Such testing is typically performed manually by a technician or other individual using an airflow meter or a pressure-differential meter to measure airflow through a detector hosing (in the case of an externally-mounted duct detector) or through a duct (in the case of an internally-mounted duct detector). Examiner views the pressure measured in the hosing is implicit to pressure measured within the housing at the either end of the housing.
Regarding claim 10, Orsini teaches The method of claim 9, further including: determining a pressure difference by comparing the first measured pressure and the second measured pressure (para [004] Such testing is typically performed manually by a technician or other individual using an airflow meter or a pressure-differential meter to measure airflow through a detector hosing (in the case of an externally-mounted duct detector) or through a duct (in the case of an internally-mounted duct detector). Examiner views the pressure measured in the hosing is implicit to pressure measured within the housing at the either end of the housing and determine the variation in pressure by comparing the measured data.
Regarding claim 17, Orsini teaches A self-testing duct environment detector system (para [0015] Referring to FIGS. 1 and 2, the duct detector 10, para [0030] Alternatively or additionally, it is contemplated that the airflow test may be initiated automatically, such as by software residing in the fire panel 52, according to a predetermined schedule), comprising: a first portion to be mounted outside of a duct(from fig 1 Examiner views the two arrows (2) pointing outside the duct as the detector system 10 being attached or mounted outside of the duct), the first portion having a detector housing with a space therein (para [0015]The main housing 14 may be a hollow body that houses the detector assembly 20 and the control circuitry 22), the space having a detector with a sensing chamber (para [0015-16] Referring to FIG. 2, the detector assembly 20 may be mounted to a wall of the main housing 14 intermediate the inlet conduit 16 and the exhaust conduit 18, and may include an assembly housing 28, a filter screen 30, a detector chamber 32)and a self-testing sensing apparatus therein, wherein the self-testing sensing apparatus determines whether a rate of airflow through the sensing chamber is above a threshold rate (para [0021] The duct detector 10 may further include an airflow sensor 48 mounted within the detector chamber 32. As will be described in greater detail below, the airflow sensor 48 may be used to periodically measure airflow in the detector chamber 32. Abstract: A method for testing airflow in the duct detector may be performed by measuring airflow in the detector assembly, generating a signal that corresponds to the measured airflow in the detector assembly, and determining whether the generated signal exceeds a predetermined threshold signal level); and 
a second portion and third portion each configured to extend into the duct, wherein the second portion has at least one inlet aperture formed therein (para [0015] A series of apertures 24 can be provided in the inlet conduit 16 for allowing air to flow into the inlet conduit 16. ) Examiner views the parts 16 and 24 in fig. 1 as the second portion inletting the air from duct into the detection housing 14. and wherein the third portion has at least on outlet aperture therein (para [0015] The exhaust conduit 18 may be similar to the inlet conduit 16 and may be an elongated tubular member that extends from an aperture 25 in the main housing 14) Examiner views the parts 26 and 18 as the third portion out letting the air from the detection housing into the duct.
Regarding claim 18, Orsini teaches The self-testing duct environment detector system of claim 17, wherein the self-testing sensing apparatus is selected from the group of apparatus including, a light source and photodiode sensing apparatus, a thermistor sensing apparatus, an ultrasonic sensing apparatus, and an electrochemical sensing apparatus (para [0021] However, it is contemplated that any other type of airflow sensing device, including, but not limited to, thermistors, resistance temperature detectors, and transistors or diodes with thermal sensitivity, can additionally or alternatively be implemented in the duct detector 10 without departing from the present disclosure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orsini (US20150096351A1) in view of Koch (US20050204799A1).
Regarding claim 5, Orsini teaches The self-testing duct environment detector system of claim 1, Orsini does not specifically teach wherein the self-testing sensing apparatus includes a particulate generator that generates particulate into the sensing chamber.
Koch teaches wherein the self-testing sensing apparatus includes a particulate generator that generates particulate into the sensing chamber. (para [0134] The embodiments shown demonstrate that different gas generators are possible in order to generate a gas in a simple manner which can be detected by a gas detector in order to initiate a signal. The person skilled in the art will recognise that the possibilities for smoke gas generation are not restricted to the embodiments described.)
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate Koch (directed to gas/smoke generator) into Orsini (directed to dust detector) for the purpose of testing the response of the gas detector system to the different types of particles or gas.
Regarding claim 19, Orsini teaches The self-testing duct environment detector system of claim 17, however Orsini does not clearly teach wherein the self-testing sensing apparatus includes a gas generator that generates a gas into the sensing chamber ([0023] It is proposed for new systems in particular that the gas generator be integrated in the gas detector).
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate Koch (directed to gas/smoke generator) into Orsini (directed to dust detector) for the purpose of testing the response of the gas detector system to the different types of particles or gas. Also, para [0023]The integration of gas generator and gas detector further leads to the advantage that system components of the gas detector, such as, for example, the power supply, can also be used for the gas generator.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orsini (US20150096351A1) in view of Right (US20050030172A1).
Regarding claim 11, Orsini teaches The method of claim 10, however Orsini does not explicitly teach further including heating a thermistor to a first temperature sensed at a first time and comparing the first temperature to a second temperature sensed at a second time to determine a rate of temperature change over time 
Right teaches further including heating a thermistor to a first temperature sensed at a first time and comparing the first temperature to a second temperature sensed at a second time to determine a rate of temperature change over time (para [0033-34] Any device for detecting and comparing airflow may be incorporated in the present invention, including the use of a thermistor 180. The thermistor 180 can have one leg 181 in the airflow and one leg 182 skilled from the airflow. A negative temperature coefficient thermistor can detect changes in the temperature readings from the legs 181 and 182 and send the reading to the microprocessor 130. The microprocessor 130 can then interpret the differential readings from legs 181 and 182 to assess airflow rates based on a calibrated baseline rate/reading. The airflow output 185 may be transferred by both analog or digital means). Examiner views the readings from the thermistor leg 181 as the first temperature and the leg 182 as the second temperature where the processor determines rate of change of temperature based on the reading difference from the leg 181 and 182.
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate Right (directed to use of thermistor as temperature sensor) into Orsini (directed to dust detector) for the purpose of providing better accuracy in temperature comparison in the detection system by utilizing a temperature difference of a thermistor.
Regarding claim 12, the combination of Orsini and Right teach The method of claim 11, Right further teaches further including comparing the determined rate of temperature change over time to a threshold value to determine if the airflow through the detector housing is sufficient for operation of the self- testing duct environment detector system (para [0034] FIG. 3 shows a flow chart of the logic operation for the airflow rate ("airflow test") in one embodiment of the present invention. An airflow test can be initiated by an operator by the reed switch, for example, or automatically at preset intervals. The microprocessor 130 then measures the reading from one leg of the thermistor 130, S1 (e.g., leg 181) and then similarly measures the reading from the other leg of the thermistor 130, S2 (e.g., leg 182). Then, the microprocessor 130 calculates the differential between S1 and S2. If the differential is above a (or below) chosen threshold, then an output is activated to indicate the state of airflow. Alternatively, if no threshold is met, no indication is signaled.).
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate Right (directed to use of thermistor as temperature sensor) into Orsini (directed to dust detector) for the purpose of providing better accuracy in the flow rate of the gas in the detection system by comparing a rate of temperature difference of a thermistor to a threshold.
Regarding claim 13, the combination of Orsini and Right teach The method of claim 12, Right teaches further including sending an alert message to a monitoring device if the rate of temperature change is below the threshold value (para [001] the present invention relates to a device that monitors changes in airflow rates in addition to assessing air for alarm indicators, including, for example, smoke, heat, gas, and relative humidity. para [0034] The microprocessor 130 then measures the reading from one leg of the thermistor 130, S1 (e.g., leg 181) and then similarly measures the reading from the other leg of the thermistor 130, S2 (e.g., leg 182). Then, the microprocessor 130 calculates the differential between S1 and S2. If the differential is above a (or below) chosen threshold, then an output is activated to indicate the state of airflow. Alternatively, if no threshold is met, no indication is signaled).
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate Right (directed to use of thermistor as temperature sensor) into Orsini (directed to dust detector) for the purpose of providing alert signal of the rate of temperature change in the detection system by comparing a rate of temperature difference of a thermistor to a threshold value.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orsini (US20150096351A1) in view of Stephen (GB2543065A)
Regarding claim 20, Orsini teaches The self-testing duct environment detector system of claim 17, however Orsini does not teach wherein the self-testing sensing apparatus includes an aerosol generator that generates an aerosol into the sensing chamber.
Stephen teaches(GB2543065A) wherein the self-testing sensing apparatus includes an aerosol generator that generates an aerosol into the sensing chamber(description: According to a third aspect of the invention, a fire detector testing device, comprises: a liquid reservoir; an aerosol generator, in fluid connection with the liquid reservoir, arranged such that, when generated, the aerosol is directed towards a detector element of the fire detector; and a power connector for electrically connecting the testing device to the supply of electrical power for the fire detector).
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate Stephen (directed to use of aerosol generator) into Orsini (directed to dust detector) for the purpose of easy and efficient test of the smoke detector system by including an aerosol generator within the fire detector system. This combination has the advantage that a fire detector testing device would not require extra cabling to be implemented to provide power to the tester. This reduces one of the major costs incurred when installing this kind of detector testing system. (as explained by Stephen).

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orsini (US20150096351A1) in view of Landry (US20130016355A1)
Regarding claim 14, Orsini teaches The method of claim 10, however Orsini does not explicitly teach further including determining a particulate density sensed at a first time and comparing the first particulate density to a second particulate density sensed at a second time to determine a rate of particulate density change over time.
Landry teaches further including determining a particulate density sensed at a first time and comparing the first particulate density to a second particulate density sensed at a second time to determine a rate of particulate density change over time (para [0151]. Fig. 14C. By comparing a time interval between the first time the photon sensor at the first location 1422 detected the sudden change in particle concentration with the second time the photon sensor at the second location 1424 detected the sudden change in particle concentration, the system is able to estimate the velocity of the particles 1430). Herein, Examiner views the concentration of the particles as the density of particles.  Examiner views the change in particle concentration at the first time and the second time could be used to determine the rate of change of concentration of the particle over a time.
Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate Landry (directed to determining rate change of particle density) into Orsini (directed to dust detector) for the purpose of convenient and accurate measuring of the particle concentration in the particle detection system.

Regarding claim 15, the combination of Orsini and Landry teach The method of claim 14, Orsini teaches further including comparing the determined rate of particulate density change over time to a threshold value to determine if the airflow through the detector housing is sufficient for operation of the self-testing duct environment detector system (para [0027-0029] If, however, the air in the detector chamber 32 contains at least a threshold amount of particulate, light will be reflected by the particulate and will be received by the light detector 36. A greater amount of particulate will generally reflect a greater amount of light. [0028] The light detector 36 may then transmit an electrical output signal to the control circuitry 22 that corresponds to the amount of light received by the detector 36. If the electrical signal generated by the light detector 36 exceeds a predetermined "trip level," the control circuitry 22 may determine, such as through the execution of a software program by a processor or hardwired or programmable circuitry in the control circuitry 22, that the particulate content in the airflow has reached an unacceptable level). As discussed above, Examiner views the amount of particulate as the density of the particulate. Examiner views the deposition of the particulate over the period is compared with the threshold value. The programmable control circuit determines the particle content in the airflow is acceptable or unacceptable amount in the detector system based on the threshold value. Examiner views the unacceptable amount of particulate being less airflow through the detection system providing an insufficient operation state of the detecting system.
Regarding claim 16, the combination of Orsini and Landry teach The method of claim 15, Orsini teaches further including sending an alert message to a monitoring device if the rate of particulate density change is below the threshold value (para [0003] If certain properties of the sampled air exceed or fall below predetermined limits, the duct detector may activate an alarm, and/or may deactivate blowers that drive air through the air handling system to mitigate the further spread of unsuitable air throughout a building.). Herein Examiner views particulate density change one of the properties of the sampled air, if the density if below or above the threshold limit the alert signal is activated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863